DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
 Paragraph 00058 of the specification recites, "For example, from the satellite orbital model and antenna geometry, the positions of the satellites, 120, 122, 124, and 126, at a particular time, are used as inputs to the processor unit, 140, and the expected number of satellites at the particular location of the GNSS receiving system, 100, respectively." However, the references numbers, 120, 122, 124 and 126 are not shown in the drawings. It seems that the applicant mis-printed the numbers in this sentence and meant to write, "20, 22, 24 and 26" which are the reference numbers used to indicate the satellites shown in FIG. 1A .  
Paragraph 00091 mis-spelled the word, “compotation” in “Figure 6 shows a schematic of compotation of a probabilistic belief bt(ak) at time t on the marginal distribution of the antenna-specific clock offset ak according to one embodiment. For example, the belief bt(a1) 600A is computed as the belief of the clock offset measured at 240A.” The word “compotation” should be corrected to “computation”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
“a phasor measurement unit" in claim 14 when it recites, “a phasor measurement unit configured to operate using the clock with the 3corrected time bias.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9 recites the limitation "each of the antennas" in "a processor configured to compare the pseudorange measurements of different antennas to produce an antenna-specific clock offset for each of the antennas;" .  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the applicant is referring to “each of the antennas” from “a set of antennas” (Claim 1, line 3) or is referring to “each of the antennas” from “different antennas” (Claim 1, line 8).
Claim 1, line 11 recites the limitation “corresponding antennas” in “correct the pseudorange measurements of the antennas according to 11the antenna-specific clock offsets of corresponding antennas to produce corrected 12pseudorange measurements;”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2, line 2 recites the limitation "at least one antenna" in "wherein at least one antenna has an antenna-specific clock offset different from an antenna-specific clock offset of another antenna.".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 6 recites the limitation “of the antenna” in “wherein a pseudorange residual of an antenna removes known components from 6the pseudorange measurement of the antenna,”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 12 recites the limitation "each of the antennas" in "and compare the difference pseudorange residuals between different pairs of antennas to produce the antenna-.  There is insufficient antecedent basis for this limitation in the claim.
As shown above, there are many 35 U.S.C. 112(b) issues regarding references to “antennas” due insufficient antecedent basis. It is unclear which “antennas” are being referred to as different antennas or new sets of antennas are being introduced.  The same issues are found in claims 1, 2,3,5,6 and corresponding claims 15,16,17. 
For example, these issues can be found in: 
Claim 5, line 6, "the pair of antennas" 
Claim 5, line 7, “each pair of antennas”
Claim 5, line 8, “each of the antennas”
Claim 6, line 3, “each antenna”
Claim 6, line 5, “each antenna”
Applicant should note that these are not all the issues with respect to insufficient antecedent basis for “antennas” and listed as examples of some so the applicant can see how the issue needs to be addressed.  
Therefore, claims 1-20 are rejected under 35 U.S.C. 112(b)  due to lack of insufficient antecedent basis. 

Claims 5, 6-10, 17, 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, line 7 recites “sample the distributions of the difference pseudorange residual of each pair 8of antennas to produce the antenna-specific clock offset for each of the antennas by 9comparing the sampled difference pseudorange residuals.” It is unclear as to how sampling is being performed “by comparing the sampled different pseudorange residuals”. The claim language is unclear and causes confusion in its current form.  
Claim 6, line 3 recites “determine a probability of the antenna-specific clock offset of each antenna with respect to probabilities of the antenna-specific clock offsets of other antennas56MERL-3154Kim et al. 5as a marginal distribution of the antenna-specific clock offset of each antenna 6conditioned on a joint posteriori distribution of the antenna-specific clock offsets of 7all antennas.” It is unclear how “as a marginal distribution of” relates to “determine a probability”. The claim language is unclear and causes confusion in its current form. 
All claims dependent on claim 6 also rejected under 35 U.S.C. 112(b) due to virtue of being dependent on a claim rejected under 35 U.S.C. 112(b). 

Regarding claims 17 and 20, the same analysis for corresponding system claim 6 above is applied. 


All claims dependent on claim 17 also rejected under 35 U.S.C. 112(b) due to virtue of being dependent on a claim rejected under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,3,4,12,13,15,16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rife (US 20140232595 A1).

Regarding claim 1, Rife discloses 
A time synchronization system, comprising: an input interface (Paragraph 0041, “CERIM units may also have additional features, such as a user interface including, for example, a screen, a keyboard, a microphone, speakers, etc.”) configured to receive pseudorange measurements (Paragraph 0033, “As described further in relation to FIG. 3, a receiver, such as CERIM Unit 1, CERIM Unit 2, or CERIM Unit 3, can calculate from the time and ephemeris the approximate distance to each satellite, also called the ranging measurement. A ranging measurement, also called a pseudorange or pseudorange measurement, can be any measurement or derived measurement of the distance between two points,”) from a set of antennas of at least one Global Navigation Satellite System (GNSS) receiving system (Paragraph 0032, “FIG. 1 is an illustrative diagram of the geometry of an exemplary GNSS verification system. FIG. 1 shows eight GNSS satellites numbered 1 through 8 and three collaboration-enhanced receiver integrity monitoring (CERIM) units labeled CERIM Unit 1, CERIM Unit 2, and CERIM Unit 3. Each CERIM unit receives a signal from multiple GNSS satellites”; FIG. 2 depicts antennas, 212, 222, 232, of the CERIM units which receive signals from the satellites) that operates the antennas at known positions according to a clock with an unknown time bias to receive signals from satellites in sight of the antennas (Paragraph 0038, “The GNSS processor 214 is in communication with the GNSS antenna 212 and the clock 213. The GNSS processor 214 generates pseudorange measurements to each satellite from which a signal was received based on the receiver time and the data received from the GNSS satellites; the pseudorange measurements can be calculated using standard GNSS processing techniques, such as the method described in relation to FIG. 3A.”);  a processor configured to compare the pseudorange measurements of different antennas to produce an antenna-specific clock offset for each of the antennas (Paragraph 0047, “As described in relation to FIG. 2, the GNSS antenna 212 receives signals from GNSS satellites (step 302) and sends the received signals to the processor 214 which calculates a set of pseudorange measurements (step 304). The GNSS signal structure and signal data allow the GNSS processor 214 to determine the time at which the signal originated from each satellite. When the signal is received, the time at which the signal was sent is compared to the time of the receiver clock to determine the delay. The speed of signal propagation is roughly the speed of light, but varies slightly since the signal travels through the atmosphere. The measured time-of-flight can be multiplied by the speed of light to construct a pseudorange, which is equal to the true range between the satellite and receiver plus a clock error term which is resolved in computing the position solution.”);  correct the pseudorange measurements of the antennas according to the antenna-specific clock offsets of corresponding (Paragraph 0047, “The processor 214 uses parameters in the broadcast GNSS message to correct the measured pseudorange, taking into account models of satellite clock drift and atmospheric effects. The processor 214 also applies differential corrections to each pseudorange measurement, if differential corrections are available.”); and determine the time bias of the clock using the corrected pseudorange measurements (Paragraph 0050, “From the pseudorange measurements, the fault detection processor 216 computes a position solution for each of the sets of measurements (step 310). The position solution is a three-coordinate vector that describes the position of the receiver; the position solution also includes a clock-correction for the user receiver.”); and an output interface configured to output the determined time bias (Paragraph 0031, “The CERIM units are located geographically near each other and communicate their GNSS measurements to the other CERIM units, which can individually perform a fault detection algorithm.”; part of the GNSS measurements would include the clock-correction measurement using the determined time bias).  

Regarding claim 2, Rife further discloses 
The time synchronization system of claim 1, wherein different antennas are in sight of different combinations of satellites (Paragraph 0032, “FIG. 1 is an illustrative diagram of the geometry of an exemplary GNSS verification system. FIG. 1 shows eight GNSS satellites numbered 1 through 8 and three collaboration-enhanced receiver integrity monitoring (CERIM) units labeled CERIM Unit 1, CERIM Unit 2, and CERIM Unit 3. Each CERIM unit receives a signal from multiple GNSS satellites”), and wherein at least one antenna has an antenna-specific clock (FIG. 1 displays different CERIM Units in sight of different combinations of satellites.; Fig. 2 shows that each CERIM unit has its own antenna with a fault detection processor which determines the clock offset for that specific antenna). 

Regarding claim 3, Rife further discloses
The time synchronization system of claim 1, wherein to produce the antenna-specific clock offset (Paragraph 0050, “From the pseudorange measurements, the fault detection processor 216 computes a position solution for each of the sets of measurements (step 310). The position solution is a three-coordinate vector that describes the position of the receiver; the position solution also includes a clock-correction for the user receiver.”) the processor is configured to determine, for each pair of antennas from the set of antennas, a difference pseudorange residual between pseudorange measurements of a pair of antennas (Paragraph 0011, “In one example, the fault detection algorithm includes the step of calculating, for the GNSS receiver and the at least one other GNSS receiver, residuals between the ranging measurements and a ranging model based on a position estimate computed for each receiver.”), wherein a pseudorange residual of an antenna removes known components from the pseudorange measurement of the antenna (Paragraph 0072, “Combining data from multiple receivers to estimate an all-in-view residual is useful since some component of the residual vector is expected to be common across receivers, since certain types of nominal and fault-mode errors are correlated among multiple receivers located in proximity. Examples of spatially correlated nominal errors include ephemeris and clock errors. These nominal errors can be greatly reduced if differential corrections are available. Faults that introduce common errors across receivers include, for example, ephemeris and clock faults.”), and wherein the difference pseudorange residual between the pair of antennas removes common components in the pseudorange measurements of the pair of antennas (Paragraph 0073, “A residual component that is correlated across receivers is considered a common residual, and a residual component that is uncorrelated across receivers is considered a specific residual. The common residual is a projection of the common all-in-view residual vector on to the set of satellites tracked by receiver l. The specific component of the residual vector is the component that is not expected to be correlated across receivers (e.g., the component due to multipath and/or thermal noise). As described in detail in relation to FIG. 3C, the common and specific residuals can be monitored separately. This approach reduces noise and enhances detection sensitivity relative to CERIM Algorithm 1, discussed above.”), such that the difference pseudorange residual includes a difference between the antenna-specific clock offsets of the pair of antennas subject to noise (Paragraph 0062, “The position solutions and residuals p.sub.l for each receiver can be calculated in parallel or in series. In some embodiments, the GNSS processor 214 has already calculated the position solution and/or residuals p.sub.l from its own GNSS receiver data; in this case, the pseudorange model only needs to be calculated by the fault detection processor 216 for the other CERIM units from which data was received. In other embodiments, the GNSS processors send both their pseudorange measurements and their position solution, so a receiver does not have to calculate pseudorange models for other receivers.” As mentioned before, the position-solution includes a clock correction (clock offset data)); and compare the difference pseudorange residuals between different pairs of antennas to produce the antenna-specific (Paragraph 0063,  “Once the position solution is calculated for the set of pseudorange measurements from each of the CERIM units, the fault detection processor 216 performs a fault detection algorithm (step 312) to determine if the position solution residuals p.sub.l indicate a satellite fault.”)

Regarding claim 4, Rife further discloses
The time synchronization system of claim 3, wherein the processor compares the difference pseudorange residuals while ignoring the noise or by sampling the noise on a known distribution of the noise (Paragraph 0073, “The specific component of the residual vector is the component that is not expected to be correlated across receivers (e.g., the component due to multipath and/or thermal noise). As described in detail in relation to FIG. 3C, the common and specific residuals can be monitored separately. This approach reduces noise and enhances detection sensitivity relative to CERIM Algorithm 1, discussed above. A comparison of CERIM Algorithms 1 and 2 is described in the Simulation section, which refers to FIG. 5 and FIGS. 6A through 6F.”).  

Regarding claim 12, Rife further discloses
The time synchronization system of claim 1, wherein the at least one GNSS receiving system (Paragraph 0032, “GNSS verification system”) includes a set of GNSS receiving systems (Paragraph 0032, “FIG. 1 is an illustrative diagram of the geometry of an exemplary GNSS verification system. FIG. 1 shows eight GNSS satellites numbered 1 through 8 and three collaboration-enhanced receiver integrity monitoring (CERIM) units labeled CERIM Unit 1, CERIM Unit 2, and CERIM Unit 3.”; each CERIM unit is a GNSS receiving system), each of the multiple GNSS receiving systems includes one or multiple antennas (Paragraph 0032, “Each CERIM unit receives a signal from multiple GNSS satellites”; FIG. 2 depicts antennas, 212, 222, 232, of each respective CERIM unit which receives signals from the satellites).  

Regarding claim 13, Rife further discloses 
The time synchronization system of claim 1, wherein the processor randomly selects a subset of the GNSS receiving systems from the set of GNSS receiving systems to perform time synchronization (Paragraph 0043, “While FIG. 2 shows a closed system in which CERIM Units 1, 2, and 3 are only in communication with each other, there may be additional CERIM units only in communication with a subset of the units shown in FIG. 2. For example, a fourth CERIM unit may exchange data with CERIM Unit 1 only…In some implementations, CERIM units are configured to randomly sample other receivers to avoid tracking the locations of particular CERIM units so that the privacy of other CERIM units is maintained.”).  

Regarding claim 15, the same analysis and cited section for corresponding system claim 1 is applied. 

Regarding claim 16, the same analysis and cited section for corresponding system claim 2 is applied. 

Regarding claim 19, the same analysis and cited section for corresponding system claim 1 is applied. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rife (US 20140232595 A1) in view of Chansarkar (US 20080309553 A1) .

Regarding claim 5, Rife discloses
(Paragraph 0082, “Either type of fault can potentially be detected by observing residuals, subject to noise. If the common and specific measurement errors are Gaussian distributed, the common and specific residuals are also Gaussian distributed, with covariances Q.sub.c,l and Q.sub.s,l, respectively.”) of a pair of antennas according to pseudorange measurements from all satellites in sight of the pair of antennas (Paragraph 0100, “ First, the all-in-view common residual c.sub.av is computed using a weighted least squares estimate as defined in equation (32) (step 342). The all-in-view common residual c.sub.av is based on the residual vector p.sub.0 measured by the CERIM unit performing the operations and the residual vectors p.sub.l of all other CERIM units from which data was received.”); However, Rife fails to disclose, and sample the distributions of the difference pseudorange residual of each pair of antennas to produce the antenna-specific clock offset for each of the antennas by comparing the sampled difference pseudorange residuals. 
Chansarkar discloses, 
and sample the distributions of the difference pseudorange residual of each pair of antennas to produce the antenna-specific clock offset for each of the antennas by comparing the sampled difference pseudorange residuals (Paragraph 0038, “Even in each group, the probability density function (PDF) of pseudorange errors can be expected to have a main body nearly centered at zero, mostly represented by normal direct-path signals, and a positive long tail, mostly due to multipath signals. Alternatively or additionally, residuals can also be grouped together based, for example, on their signal-to-noise ratio, residual magnitudes, azimuth angles and other measurement criteria or characteristics. The measurement criteria can be used to group off-line residual samples and to select at least one statistical model module 510 as in block 505, such as that shown in FIG. 5, for real-time residuals.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Rife with Chansarkar to incorporate the feature of: and sample the distributions of the difference pseudorange residual of each pair of antennas to produce the antenna-specific clock offset for each of the antennas by comparing the sampled difference pseudorange residuals. Both Rife and Chansarkar are considered analogous arts as they both disclose inventions for analyzing and comparing received GNSS signals to determine errors and possible spoofing. Additionally both invention determine pseudorange residuals. Rife determines the distribution of the pseudorange residuals for each pair of antennas however, fails to disclose to sample the distributions of the pseudorange residuals. Chansarkar disclose this feature. Sampling the distributions of the pseudorange residuals would allow for a statistical analysis of the distribution data and would lead to a more efficient system. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rife (US 20140232595 A1) in view of Zalewski (US 20170090036 A1) .
Regarding claim 11, Rife discloses
The time synchronization system of claim 1. However, Rife fails to disclose wherein the at least one GNSS receiving system includes multiple directional antennas. 
Zalewski discloses, 
(Paragraph 0029, “According to an embodiment, the receiver has one antenna device with at least one directional antenna and/or multiple antennae. In this way, different analyses of the position signals can be carried out.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Rife with Zaleswki to incorporate the feature of: wherein the at least one GNSS receiving system includes multiple directional antennas. Both Rife and Zaleswki are considered analogous arts as they both disclose inventions for analyzing and comparing received GNSS signals to determine errors and possible spoofing.  Rife discloses the time synchronization system of claim 1 and discloses the use of multiple antennas which receive signals from multiple satellites, however, Rife fails to disclose wherein the at least one GNSS receiving system includes multiple directional antennas. Zalewski discloses this feature. Zaleskwi discloses the benefit of using a directional antenna when it recites in paragraph 0067, “To this end, it is advantageous to equip the antenna device 16 with at least one directional antenna and/or multiple antenna modules. If it is known from which direction the position signals of the actual satellite have to come, the plausibility of a position signal can be verified in this way on the basis of the direction.” Directional antennas are known in the art to improve the signal from the target direction through directivity gain. By focusing on the gain in the target direction, interference is reduced by suppressing unwanted signals. Therefore, it would have been obvious to someone in the art prior to the effective to modify Rife with Zaleswki to incorporate the feature of: wherein the at least one GNSS receiving system includes multiple directional antennas. Such a design would lead to a more efficient system. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rife (US 20140232595 A1) in view of SNYDER (US 20150293234 A1).
Regarding claim 14, Rife discloses 
The time synchronization system of claim 1. However, Rife fails to disclose, further comprising: a phasor measurement unit configured to operate using the clock with the corrected time bias.  
SNYDER discloses, 
further comprising:  a phasor measurement unit configured to operate using the clock with the corrected time bias (Paragraph 0031, “One example of sector equipment 218 is a phasor measurement unit (PMU), also known as a synchrophaser. A PMU is a device that measures electromagnetic waves on an electric grid, utilizing a time source for synchronization. The time source utilized is a GPS receiver and TFS, as described above, because a GPS receiver can provide the precise timing requirements which are necessary for PMU measurement of voltage and current on a power grid to determine the health of the system, for example. Sector equipment 218 can be any GPS-based or reliant devices that depend on a GPS or GNSS receiver in order to perform timing and synchronization operations.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Rife with SNYDER to incorporate the feature of, further comprising:  a phasor measurement unit configured to operate using the clock with the corrected time bias. Both Rife and SNYDER are considered analogous arts as they both disclose inventions for detecting GNSS interference and spoofing by analyzing received GNSS signals. Rife discloses the time synchronization system of claim 1 and discloses a clock-correction of the receiver clock offset, however, Rife fails to disclose the system further comprising: a phasor measurement unit configured to operate using the clock with the corrected time bias. SNYDER discloses the use of a phasor measurement unit for synchronization. Phase measurement units are known in the art to measure phase values of signals in electrical power grids. These units are timestamped using GPS signals as the time source and can be used to detect electrical irregularities in power system. By utilizing such a system, the location of the electrical irregularities can be tracked back in the power grid. SNYDER discloses the benefit of using a phasor measurement system when it recites in paragraph 0031, “A PMU is a device that measures electromagnetic waves on an electric grid, utilizing a time source for synchronization. The time source utilized is a GPS receiver and TFS, as described above, because a GPS receiver can provide the precise timing requirements which are necessary for PMU measurement of voltage and current on a power grid to determine the health of the system, for example.” Therefore, phasor measurement units utilize GPS receivers as accurate time sources to determine the health of the power system. By utilizing a GPS receiver with a corrected time bias, the timestamp for the receiver is more accurate and can determine the health of the power system more accurately. Therefore, it would have been obvious to someone in the art prior to the effective to modify Rife with SNYDER to incorporate the feature of, further comprising:  a phasor measurement unit configured to operate using the clock with the corrected time bias.  Such a design would lead to a more efficient system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ROBERT (GB 2509343 A) is considered analogous art as it discloses, a GPS receiver which receives signals from a plurality of satellites and generates a correlation matrix from each received signal. It further estimates a probability distribution of the current receiver state from the plurality of correlation grids and determines the current receiver state from the probability distribution. The receiver state includes clock offset data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/NAZRA NUR WAHEED/Examiner, Art Unit 3648   

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648